DeMint Law, PLLC 3753 Howard Hughes Parkway Telephone: (702) 586-6436 Second Floor Suite 314 Facsimile: (702) 442-7995 Las Vegas, Nevada89169 email: anthony@demintlaw.com October 27, 2014 VIA EDGAR Mr. Gregory Dundas Division of Corporation Finance United States Securities and Exchange Commission treet, N.E. Washington, DC20549 RE: Guardian 8 Holdings Registration Statement on Form S-1 Filed August 29, 2014 Registration No. 333-198487 Dear Mr. Dundas: Pursuant to our conversation on October 24, 2014, I am, on behalf of Guardian 8 Holdings (the “Registrant”), hereby requesting acceleration of effectiveness of the above referenced Registration Statement on Form S-1 in accordance with Rule 461 under the Securities Act of 1933.We are requesting effectiveness as of 9:00 A.M. EST on Wednesday, October 29, 2014. In conjunction with this request for acceleration of the effective date of the above referenced registration statement, the Registrant acknowledges that: • the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not foreclose the Commission from taking any action with respect to the filing; • the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Registrant from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and • the Registrant may not assert the Commission’s action of declaring the filing effective as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. If you have any questions or need any additional information to grant effectiveness, please advise. Please notify me upon effectiveness of the Registration via fax at (702) 442-7995. Thank you for your assistance. Sincerely, /s/ Anthony N. DeMint DeMint Law, PLLC On behalf of Guardian 8 Holdings cc:C. Stephen Cochennet, CEO
